Citation Nr: 1524613	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  98-19 224	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES
 
1.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus, type II.

3.  Entitlement to an initial compensable evaluation for erectile dysfunction.

4.  Entitlement to an initial evaluation in excess of 20 percent from September 17, 2009 to September 29, 2014 for peripheral vascular disease of the right lower extremity.

5.  Entitlement to an initial evaluation in excess of 20 percent from September 17, 2009 to September 29, 2014 for peripheral vascular disease of the left lower extremity.

6.  Entitlement to an initial separate compensable evaluation prior to March 24, 2009 for peripheral neuropathy of the right upper extremity.

7.  Entitlement to an evaluation in excess of 10 percent from March 24, 2009 to September 29, 2014 for peripheral neuropathy of the right upper extremity.

8.  Entitlement to an evaluation in excess of 30 percent from September 30, 2014, for peripheral neuropathy of the right upper extremity.

9.  Entitlement to an initial separate compensable evaluation prior to March 24, 2009 for peripheral neuropathy of the left upper extremity.

10.  Entitlement to an evaluation in excess of 10 percent from March 24, 2009 to September 29, 2014 for peripheral neuropathy of the left upper extremity.

11.  Entitlement to an evaluation in excess of 20 percent from September 30, 2014, for peripheral neuropathy of the left upper extremity.

12.  Entitlement to an initial separate compensable evaluation prior to March 24, 2009 for peripheral neuropathy of the right lower extremity with sciatic nerve involvement.

13.  Entitlement to an evaluation in excess of 40 percent from March 24, 2009 to September 29, 2014 for peripheral neuropathy of the right lower extremity with sciatic nerve involvement.

14.  Entitlement to an evaluation in excess of 60 percent from September 30, 2014, for peripheral neuropathy of the right lower extremity with sciatic nerve involvement.

15.  Entitlement to an initial separate compensable evaluation prior to March 24, 2009 for peripheral neuropathy of the left lower extremity with sciatic nerve involvement. 

16.  Entitlement to an evaluation in excess of 40 percent from March 24, 2009 to September 29, 2014 for peripheral neuropathy of the left lower extremity with sciatic nerve involvement.

17.  Entitlement to an evaluation in excess of 60 percent from September 30, 2014, for peripheral neuropathy of the left lower extremity with sciatic nerve involvement.
 
18.  Entitlement to an evaluation in excess of 30 percent from September 30, 2014, for diabetic peripheral neuropathy of the right lower extremity with femoral nerve involvement.

19.  Entitlement to an evaluation in excess of 30 percent from September 30, 2014, for diabetic peripheral neuropathy of the left lower extremity with femoral nerve involvement.
 

ATTORNEY FOR THE BOARD
 
P. Olson, Counsel
 
 
INTRODUCTION
 
The Veteran had active military service from July 1968 to May 1970 and from July 1974 to September 1977.

The appellant is currently an inmate following at a state penal institution following a felony conviction.  Hence, his receipt of compensation is restricted.  See 38 U.S.C.A. § 5313(a) (1) (West 2014); 38 C.F.R. § 3.665(a) (2014). 

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from rating decisions dated in August 2003, July 2004, February 2010, November 2011, and October 2014 by the Department of Veterans Affairs (VA).
 
In March 2014, the Board remanded a claim of entitlement to a total disability rating based on individual unemployability for additional development.  In addition the Board referred issues of entitlement to an effective date earlier than March 24, 2009, for 10-percent ratings for peripheral neuropathy of the right and left upper extremities, and for 40-percent ratings for peripheral neuropathy of the right and left lower extremities.  

As the issues pertaining to the evaluations for peripheral neuropathy of the extremities stem from initial ratings, there is no need for separate earlier effective date issues as the Board will determine the correct evaluations for peripheral neuropathy since service connection was granted on March 31, 1997 for diabetic neuropathy.  As such, the earlier effective date issues have been removed and the increased rating issues recharacterized as initial rating issues.  In addition, in an October 2014 rating decision VA granted separate 30 percent evaluations for diabetic peripheral neuropathy of each lower extremity with femoral nerve involvement.  As such, the Board considers these issues as part of the original claim for increased evaluation for diabetes mellitus and have been added above.
 
In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA" and Veterans Benefit Management System (VBMS)) file, as well as the evidence in his physical claims file.  
 
The issue of entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.
 
 
FINDINGS OF FACT
 
1.  At no time during the appeal period has the Veteran's diabetes mellitus required regulation of activities.

2.  At no time during the appeal period has the Veteran's erectile dysfunction resulted in deformity of the penis.

3.  Resolving reasonable doubt in the Veteran's favor, from September 17, 2009 to September 8, 2010, the Veteran's peripheral vascular disease of each lower extremity was manifested by symptoms of claudication on walking more than 25 yards, with trophic changes.

4.  From September 9, 2010 to September 29, 2014, the Veteran's peripheral vascular disease of the each lower extremity was not manifested by claudication on walking more than 25 yards, but rather the appellant's difficulty walking was attributed to neuropathic symptoms; the appellant's ankle/brachial index was 0.9 or less.  

5.  Prior to March 24, 2009, the Veteran's right upper extremity peripheral neuropathy was productive of no more than mild incomplete paralysis of the median nerve.
 
6.  From March 24, 2009 to September 29, 2014, the Veteran's right upper extremity peripheral neuropathy was productive of no more than mild incomplete paralysis of the median nerve.
 
7.  From September 30, 2014, the Veteran's right upper extremity peripheral neuropathy was productive of no more than moderate incomplete paralysis of the median nerve.   
 
8.  Prior to March 24, 2009, the Veteran's left upper extremity peripheral neuropathy was productive of no more than mild incomplete paralysis of the median nerve.
 
9.  From March 24, 2009 to September 29, 2014, the Veteran's left upper extremity peripheral neuropathy was productive of no more than mild incomplete paralysis of the median nerve.
 
10.  From September 30, 2014, the Veteran's left upper extremity peripheral neuropathy was productive of no more than moderate incomplete paralysis of the median nerve.   
 
11.  Prior to March 24, 2009, the Veteran's right lower extremity peripheral neuropathy with sciatic nerve involvement was productive of no more than mild incomplete paralysis of the sciatic nerve. 
 
12.  From March 24, 2009 to September 29, 2014, the Veteran's right lower extremity peripheral neuropathy with sciatic nerve involvement was productive no more than moderately-severe incomplete paralysis.
 
13.  From September 30, 2014, the Veteran's right lower extremity peripheral neuropathy with sciatic nerve involvement was productive of no more than severe incomplete paralysis of the sciatic nerve.   
 
14.  Prior to March 24, 2009, the Veteran's left lower extremity peripheral neuropathy with sciatic nerve involvement was productive of no more than mild incomplete paralysis of the sciatic nerve. 
 
15.  From March 24, 2009 to September 29, 2014, the Veteran's left lower extremity peripheral neuropathy with sciatic nerve involvement was productive no more than moderately-severe incomplete paralysis.
 
16.  From September 30, 2014, the Veteran's right lower extremity peripheral neuropathy with sciatic nerve involvement was productive of no more than severe incomplete paralysis of the sciatic nerve.   
 
17.  From September 30, 2014, the Veteran's right lower extremity diabetic peripheral neuropathy with femoral nerve involvement was productive of no more severe incomplete paralysis of the femoral nerve.   
 
18.  From September 30, 2014, the Veteran's left lower extremity diabetic peripheral neuropathy with femoral nerve involvement was productive of no more severe incomplete paralysis of the femoral nerve.   
 
   
CONCLUSIONS OF LAW
 
1.  The criteria for an initial evaluation in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.119, Diagnostic Code 7913 (2014).

2.  The criteria for an initial compensable evaluation for erectile dysfunction have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.115b, Diagnostic Codes 7599-7522 (2014).

3.  From September 17, 2009 to September 8, 2010, the criteria for separate initial 40 percent evaluations for peripheral vascular disease of the right and left lower extremities were met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Code 7114 (2014).

4.  From September 9, 2010, the criteria for separate initial 20 percent evaluations for peripheral vascular disease of the right and left lower extremity were met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Code 7114.

5.  Prior to March 24, 2009, the criteria for a 10-percent evaluation, but no higher, for right upper extremity peripheral neuropathy were met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8515 (2014).
 
6.  From March 24, 2009 to September 29, 2014, the criteria for an evaluation in excess of 10 percent for right upper extremity peripheral neuropathy were not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8515.
 
7.  From September 30, 2014, the criteria for an evaluation in excess of 30 percent for right upper extremity peripheral neuropathy have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8515.

8.  Prior to March 24, 2009, the criteria for a 10-percent evaluation, but no higher, for left upper extremity peripheral neuropathy were met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8515.
 
9.  From March 24, 2009 to September 29, 2014, the criteria for an evaluation in excess of 10 percent for left upper extremity peripheral neuropathy were not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8515.
 
10.  From September 30, 2014, the criteria for an evaluation in excess of 20 percent for left upper extremity peripheral neuropathy have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8515.

11.  Prior to March 24, 2009, the criteria for a 10-percent evaluation, but no higher, for right lower extremity peripheral neuropathy with sciatic nerve involvement, were met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2014).
 
12.  From March 24, 2009 to September 29, 2014, the criteria for an evaluation in excess of 40 percent for right lower extremity peripheral neuropathy with sciatic nerve involvement were not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8520.
 
13.  From September 30, 2014, the criteria for an evaluation in excess of 60 percent for right lower extremity peripheral neuropathy with sciatic nerve involvement have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8520.
  
14.  Prior to March 24, 2009, the criteria for a 10-percent evaluation, but no higher, for left lower extremity peripheral neuropathy with sciatic nerve involvement, were met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2014).
 
15.  From March 24, 2009 to September 29, 2014, the criteria for an evaluation in excess of 40 percent for left lower extremity peripheral neuropathy with sciatic nerve involvement were not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8520.
 
16.  From September 30, 2014, the criteria for an evaluation in excess of 60 percent for left lower extremity peripheral neuropathy with sciatic nerve involvement have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8520.
 
17.  The criteria for an initial evaluation in excess of 30 percent from September 30, 2014, for right lower extremity diabetic peripheral neuropathy with femoral nerve involvement have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8526 (2014).
 
18.  The criteria for an initial evaluation in excess of 30 percent from September 30, 2014, for left lower extremity diabetic peripheral neuropathy with femoral nerve involvement have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8526.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Preliminary Matters
 
Pursuant to the Board's March 2014 remand, the RO scheduled the appropriate VA examinations for the Veteran, readjudicated the claim, and issued a supplemental statement of the case.  Based on the foregoing actions, hence, there was substantial compliance with the Board's March 2014 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).
 
As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in March 2004, March 2006, September 2006, September 2007, June 2008, June 2009, and August 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in October 2014. 
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 
 
Increased Ratings
 
With respect to the claims of entitlement to increased evaluations for diabetes mellitus and associated complications, the Veteran is appealing the original assignments of disability evaluations following awards of service connection for diabetes mellitus, peripheral neuropathy of the upper and lower extremities, peripheral vascular disease of the lower extremities, and erectile dysfunction.  As such, the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fender son v. West, 12 Vet. App. 119 (1999).
 
Diabetes Mellitus, Type II.

The Veteran's service-connected diabetes mellitus has been rated as 20 percent disabling pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913.  That Diagnostic Code provides a 20 percent rating for diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  A 40 percent rating is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2012).
 
"Regulation of activities" has been defined as the situation where the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in Diagnostic Code 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007). 
 
Non compensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Service connection has been established for right and left lower extremity peripheral vascular disease, bilateral upper and lower extremity peripheral neuropathy, chronic kidney disease, right and left femoral nerve diabetic peripheral neuropathy, left eye retinopathy with cataract, right eye pseudophakia, and erectile dysfunction as secondary to diabetes mellitus.  Each of those disabilities have been separately rated.  In addition, special monthly compensation has been granted for loss of use of a creative organ.  As such, the nature and severity of those disabilities may not be considered in the evaluation of the service-connected diabetes mellitus.  38 C.F.R. § 4.14; see also 38 C.F.R. § 4.120, Diagnostic Code 7913, Note (1).  
 
Prison treatment records from October 2004 reflect that the Veteran was on a diabetic diet and had been prescribed insulin.  Additional records from September 2008 show that the Veteran was prescribed two doses of insulin per day.
 
The Veteran underwent VA examination in September 2009 at which time he reported that he took 60 units of insulin every morning and 40 units every evening and that complications of diabetes required hospitalization less than once per year.  The frequency of visits to a diabetic care provider required by episodes of hypoglycemia or ketoacidosis were reported to be monthly or less often.  The examiner opined that the Veteran was required to follow a special diet; however, he was not restricted in his ability to perform strenuous activities due to diabetes.
 
In a November 2010 addendum, a VA examiner noted that the Veteran was prescribed 100 units of insulin every morning, 60 units at suppertime, and 40 units at bedtime and that he also took one 10 mg tablet of Glipizide daily.  The examiner found no documented episodes of ketoacidosis or hypoglycemia in the prior two years.  The examiner also found that the Veteran's activities were not restricted due to diabetes, but activities were limited due to pain secondary to peripheral neuropathy.
 
The Veteran underwent VA examination in September 2014.  The examiner noted that the appellant required more than one injection of insulin per day, that he did not require regulation of activities as part of medical management for diabetes mellitus, that he visited his diabetic care provider for episodes of ketoacidosis and hypoglycemia less than twice per month that he had no episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization in the previous twelve-month period, and that he did not have progressive unintentional weight loss and loss of strength attributable to diabetes mellitus.  
 
In order for a 40 percent disability rating to be awarded, the service-connected diabetes mellitus must require (1) insulin, (2) a restricted diet, and (3) regulation of activities.  These criteria are conjunctive; all three elements must be met.   Melson v. Derwinski, 1 Vet. App. 334 (June 1991).
 
The evidence indicates that the Veteran has been placed on a restrictive diet to control his diabetes mellitus and that he has been prescribed insulin.  Thus, two out of the three requirements for a higher disability evaluation are met; however, the evidence preponderates against finding that the disorder requires that the Veteran regulate his activities.  The evidence shows that the appellant's diabetes does not require that he avoid strenuous occupational and recreational activities. 
 
The evaluation of the same disability under various diagnoses is to be avoided. Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  The evaluations of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  

In light of 38 C.F.R. § 4.14, to the extent that the Veteran's ability to perform strenuous activities is limited due to peripheral neuropathy and peripheral vascular disease, such restrictions are taken into account in the separate evaluations assigned those disorders below.  Thus, to assign a higher evaluation for diabetes based on such restrictions, which have already been compensated, would compensate him twice for the same manifestations under different diagnoses, in violation of the rule against pyramiding.
 
The Board has reviewed the evidence of record and finds that the lay and medical evidence preponderates against the claim.  There is no dispute that the Veteran requires oral hypoglycemic agents, insulin, and a restricted diet to control his diabetes mellitus.  The probative evidence of record, however, preponderates against finding that the Veteran's diabetes requires a regulation of activities.  38 C.F.R. § 4.20.  
 
Thus, for the entire appeal period, the Veteran has controlled his diabetes with a combination of oral medications, insulin and restricted diet.  No treatment records indicate that the Veteran's diabetes required him to avoid any strenuous activity.  Given this, and in light of the VA examinations which clearly indicated that a regulation of activities has not been required due to his diabetes mellitus, the Veteran's disability picture does not most nearly approximate the next-higher 40 percent evaluation under Diagnostic Code 7913.  
 
The Board, therefore, finds that no basis exists for the assignment of an evaluation in excess of the 20 percent evaluation for diabetes mellitus under Diagnostic Code 7913, as the most persuasive evidence of the record weighs against the claim.
 
Erectile Dysfunction
 
The Veteran's service-connected erectile dysfunction is evaluated as noncompensably disabling pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7522.  As erectile dysfunction does not have a specific diagnostic code, it is has been rated by analogy under a diagnostic code for a closely-related disease that affects the same anatomical functions and has closely analogous symptomatology - penile deformity, with loss of erectile power. 
 
Under Diagnostic Code 7522, a 20 percent disability rating will be assigned when there is deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2014). 
 
The Veteran has been awarded entitlement to special monthly compensation for loss of use of a creative organ under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) (2014).  That award is not at issue.
 
On VA examination in September 2009, the Veteran said that he experienced complete erectile dysfunction.  The examiner noted that vaginal penetration was not possible.  At a September 2010 VA compensation examination erectile dysfunction was again noted.  In a November 2011 addendum, the examiner noted that the Veteran's scrotum, testis, and penis were all within normal limits and unremarkable.
 
Given that there is no evidence of a penile deformity in addition to the erectile dysfunction, there is no basis exists for the assignment of a compensable evaluation under Diagnostic Code 7522, as the most probative and persuasive evidence weighs against the claim.
 
Peripheral Vascular Disease
 
The Veteran's service-connected peripheral vascular disease involving each lower extremity is evaluated as 20 percent disabling from September 17, 2009 to September 29, 2014, pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7114 for arteriosclerosis obliterans.  
 
Under Diagnostic Code 7114, a 20 percent evaluation is assigned for arteriosclerosis obliterans with claudication on walking more than 100 yards, and; diminished peripheral pulses or ankle/brachial index of 0.9 or less.  A 40 percent evaluation is assigned for arteriosclerosis obliterans with claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and; trophic changes (thin skin, absence of hair, dystrophic nails) or ankle/brachial index of 0.7 or less.  A 60 percent evaluation is assigned for arteriosclerosis obliterans with claudication on walking less than 25 yards on a level grade at 2 miles per hour, and; either persistent coldness of the extremity or ankle/brachial index of 0.5 or less.  A 100 percent evaluation is assigned for arteriosclerosis obliterans with ischemic limb pain at rest, and; either deep ischemic ulcers or ankle/brachial index of 0.4 or less. 38 C.F.R. § 4.104.
 
The ankle/brachial index is the ratio of the systolic blood pressure at the ankle (determined by Doppler study) divided by the simultaneous brachial artery systolic blood pressure.  The normal index is 1.0 or greater.  See 38 C.F.R. § 4.104, Diagnostic Code 7114, Note (1).
 
The Veteran underwent VA examination for the arteries and veins in September 2009.  He reported cold feet and leg swelling for years.  He stated that walking had been limited due to his heart problem, and that he had had neuropathic leg pain and a history of leg cramping with walking for "some time."  The examiner noted that the Veteran took Plavix and indicated that his leg pain at rest was due to neuropathy.  A history of ulceration on the right great toe was noted, but the examiner noted that no ulceration was present at that time.  The examiner further observed edema, coldness, absent hair, and dystrophic nails of the lower extremities bilaterally.  Physical examination revealed that dorsalis pedis pulse and posterior tibial pulse were absent in each lower extremity.  There were no ulcers.  The appellant's right leg showed evidence of a bypass grafting.  The examiner remarked that the examination was performed at the Deerfield Correctional facility, and they did not have Doppler to check the ankle/brachial index.
 
At a September 2010 VA examination the appellant reported being able to walk only a few steps due to pain in his legs and poor balance.  The appellant reportedly was unable to separate his symptoms of peripheral vascular disease from those due to peripheral neuropathy.  The examiner opined, however, that the Veteran was unable to walk more than a few steps because of symptoms related to neuropathy with walking, not because of claudication.  On physical examination, no ulceration or gangrene was observed.  There were, however, findings of edema and lower extremity coldness bilaterally.  In addition, both lower extremities had thin shiny skin, absent hair, and dystrophic nails.  Dorsalis pedis and posterior tibial pulses were absent.  The examiner remarked that the examination was performed at the Coffeewood Correctional Facility, and they did not have Doppler to check the ankle/brachial index. 
 
The Board finds that prior to September 29, 2014 the Veteran was not entitled to an evaluation in excess of 20 percent in either extremity.  While it is unfortunate that the appellant's correctional facility did not have the equipment needed to conduct Doppler studies in order to check the ankle brachial index, there is no evidentiary basis to know what the index was.  To do so would be an exercise in pure speculation.  Hence, the Board must look to whether there was evidence prior to September 29, 2014, of claudication when walking at a level grade at two miles per hour together with trophic changes.  Here while the appellant showed difficulty walking, physical examination in September 2010 specifically found this to be due to neuropathy, and not due to claudication.  

Still, the evidence from September 2009 and September 2010 examinations did show trophic changes, and unlike the September 2010 study which did not find claudication, the September 2009 study made no comment one way or the other.   Given these factors the Board will stage the rating between September 17, 2009 and September 29, 2010, and assign a 40 percent rating effective September 17, 2009, and reassign a 20 percent rating due to the lack of claudication, effective September 9, 2010, the date of that examination.  

The September 29, 2014 VA examination is significant for evidence of a right ankle/brachial index of 0.77.  That finding shows that the disorder warrants the assignment of no more than a 20 percent rating.  Accurate pressures could not be obtained on the left side possible due to vessel calcification.  While waveforms were dampened in the calf and ankle region on both sides with the findings being more prominent on the right, and while systolic pressure in the toe were decreased on both sides, the examiner opined that the findings represented moderate bilateral peripheral vascular disease.  The examiner determined that the findings suggested involvement of the common iliac arteries extending inferiorly, and that this represented moderate peripheral vascular disease on both sides.    Hence, the Board finds that no basis to increase either evaluation above 20 percent in either extremity.   

Peripheral Neuropathy
 
The Veteran's upper extremity peripheral neuropathy is evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8515 for paralysis of the median nerve.  For each upper extremity, VA assigned a noncompensable evaluation prior to March 24, 2009, a 10 percent evaluation from March 24, 2009 to September 29, 2014.  A 30 percent rating was assigned for the right upper extremity from September 30, 2014, and a 20 percent rating was assigned for the left upper extremity from that date.

The Veteran's lower extremity peripheral neuropathy is evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520 for paralysis of the sciatic nerve.  For each lower extremity, VA has assigned noncompensable evaluations prior to March 24, 2009, 40-percent evaluations from March 24, 2009 to September 29, 2014, and 60-percent evaluations from September 30, 2014.  In addition, separate 30-percent evaluations have been assigned pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8526 for right and left femoral nerve diabetic peripheral neuropathy.  

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2014). 
 
Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 (2014).  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.           
 
In rating peripheral nerve disorders, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124(a).  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  Id.  
 
The use of terminology such as "mild," "moderate," and "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6 (2014). 
 
Under Diagnostic Code 8515, mild incomplete paralysis of the median nerve warrants a 10 percent evaluation for either the minor or major hand; moderate incomplete paralysis of the median nerve warrants a 20 percent evaluation for the minor hand and a 30 percent evaluation for the major hand; and severe incomplete paralysis of the median nerve warrants a 40 percent evaluation for the minor hand and a 50 percent evaluation for the major hand.
 
A distinction is made between major (dominant) and minor musculoskeletal groups for rating purposes.  In this case, the evidence shows that the Veteran is right handed.

Diagnostic Code 8520 assigns a 10 percent rating for mild, incomplete paralysis of the sciatic nerve.  A 20 percent rating is assigns for moderate, incomplete paralysis.  A 40 percent evaluation is in order for moderately severe incomplete paralysis.  Severe incomplete paralysis with marked muscle atrophy is assigned a 60 percent rating.  
 
Diagnostic Code 8526 assigns a 10 percent rating for mild incomplete paralysis of the femoral nerve, a 20 percent rating for moderate incomplete paralysis, and a 30 percent rating for severe incomplete paralysis.  
 
As noted above, the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  In this case, the Veteran's peripheral vascular disease and peripheral neuropathy have overlapping symptoms of pain and trophic changes.  Thus, with respect to the Veteran's peripheral neuropathy, the Board will limit its analysis to symptoms such as loss of reflexes, muscle atrophy, sensory disturbances, and motor function.
 
A November 1997 prison medical record indicates that the Veteran reported bilateral hand numbness.  A private hospital record from November 2001 contains a diagnosis of diabetic neuropathy.  The note reflects that the Veteran's skin was warm and dry with a normal color.  No edema or phlebitis was found.  No further findings relative to neuropathy were noted.
 
At a September 2009 VA examination the Veteran reported burning sensations in his right foot for years and symptoms in his bilateral feet and hands starting in the mid 1990s.  He reported burning, tingling, pain, and impaired coordination in his lower extremities; and tingling and numbness in his fingertips.  Neurological testing of the upper extremities revealed decreased sensation to vibration and light touch.  Neurological testing of the lower extremities demonstrated decreased position sense and absent sensation to light touch.  Position sense was normal.  The examiner mentioned that the nerves affected were the peroneal nerve in the lower right extremity and superficial unnamed nerves in the left lower and upper extremities.  No muscle atrophy, tremors, tics, or other abnormal movements were observed.  The diagnosis was peripheral neuropathy of the upper and lower extremities.  Paralysis and neuritis were absent; neuralgia was present.
 
A May 2010 private nephrology report indicates that the Veteran had no sensation in his lower extremities to about his mid-thigh.  In June 2010, a private cardiologist noted that the Veteran had severe lower extremity neuropathy.
 
At a September 2010 VA examination the Veteran said that pain and numbness affected his balance.  He stated that burning, pain, and numbness made it impossible for him to walk.  He also described numbness, tingling, and burning in his hands.  The examiner found that the Veteran's upper extremities had decreased sensation to vibration, a slightly decreased sensation to pinprick and light touch.  Position sense of the upper extremities was normal.  Sensation of the lower extremities was absent to pain, position, and light touch.  No muscle atrophy was found.  Motor examination revealed at least active movement against gravity in each extremity.  The examiner found no paralysis and neuritis.  There was evidence of neuralgia. 
 
At a September 2014 VA examination the Veteran reported constant mild lower extremity pain bilaterally, severe intermittent pain in both lower extremities, moderate paresthesia/dysesthesias and numbness in both upper extremities, and severe paresthesia/dysesthesias and numbness in both lower extremities.  Neurologic examination demonstrated normal strength in all but ankle plantar flexion and dorsiflexion.  Deep tendon reflexes were decreased in biceps, triceps, and knee; and absent in the ankles.  Light touch testing demonstrated decreased sensation in hands, fingers, knees, and thighs and no sensation in the ankles, feet/toes.  Position sense was decreased in both lower extremities.  Vibration sensation was decreased in both upper extremities and absent in both lower extremities.  Cold sensation was decreased in all upper and lower extremities.  The Veteran had muscle atrophy of the ankles and feet and trophic changes.  The examiner determined that the Veteran had mild incomplete paralysis of the right and left median nerves, severe incomplete paralysis of the right and left sciatic nerves, and severe incomplete paralysis of the right and left femoral nerves.   
 
For the period prior to March 24, 2009, the Board finds that separate, 10-percent evaluations are warranted for peripheral neuropathy of each extremity.  The Board acknowledges that the medical evidence relating to peripheral neuropathy of all four extremities prior to March 24, 2009 is spotty; however, it is clear that the Veteran had a medical diagnosis of "diabetic neuropathy" of unspecified extremities.  Further, the Veteran has been consistent in reporting the he has experienced intermittent numbness and tingling of his hands and feet during this period.  
 
For the period from March 24, 2009 to September 29, 2014, the evidence shows that evaluations in excess of 10 percent are not warranted for peripheral neuropathy of either upper extremity.  Until September 30, 2014, the medical evidence indicates that the Veteran's symptoms of his upper extremities included decreased sensation to vibration, pinprick, and light touch.  In September 2010, the VA examiner indicated only slight decrease in sensation to pin prick and light touch.  As such, the evidence shows that the slight decrease in sensation is nothing more than mild incomplete paralysis of the median nerve.
 
For the period from March 24, 2009 to September 29, 2014, the evidence shows that evaluations in excess of 40 percent are not warranted for right and left lower extremity peripheral neuropathy with sciatic nerve involvement.  Prior to September 30, 2014, the medical evidence indicates that the Veteran's lower extremity symptoms included absent sensation to pain, position, and light touch.  Although the provider in May 2010 described the Veteran's lower extremity neuropathy as severe, as noted above, the maximum rating which may be assigned for neuritis not characterized by organic changes as noted above cannot be greater than for moderately-severe, incomplete paralysis.  As the 40-percent evaluations for the right and left extremity peripheral neuropathy with sciatic nerve involvement are the maximum ratings allowed for neuritis, higher evaluations are not warranted. 
 
For the period from September 30, 2014, the Board finds that evaluations in excess of 30 percent for the right upper extremity peripheral neuropathy and in excess of 20 percent for the left upper extremity peripheral neuropathy are not warranted.  At the September 2014 VA examination, the Veteran demonstrated diminished deep tendon reflexes in the biceps and triceps in addition to decreased light touch sensation in the hands and fingers.  Notably, there was no evidence of muscle atrophy, paralysis, or neuritis.  The VA examiner found that the Veteran had mild incomplete median nerve paralysis.  As noted above, when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124 (2014).  

As the 30-percent evaluation for the right upper extremity peripheral neuropathy and the 20-percent evaluation for the left upper extremity peripheral neuropathy are the maximum ratings allowed for wholly sensory involvement of the median nerve, higher evaluations are not warranted. 
 
The Board also finds that, for the period since September 30, 2014 evaluations in excess of 60 percent are not warranted for right and left lower extremity peripheral neuropathy involving the sciatic nerve.  As noted above, an 80 percent evaluation is assigned for complete paralysis of the sciatic nerve.  Although the September 2014 VA examiner noted that the Veteran had loss of function of both feet with bilateral foot and ankle weakness due to diabetic peripheral neuropathy of the lower extremities, there was no finding of complete paralysis.  That is, there was no evidence that either foot dangled and dropped, and there was no evidence of a complete absence of active movement possible of muscles below the knee, with knee flexion weakened or lost.  Indeed, the September 2014 VA examiner specifically determined that the Veteran had not more than severe incomplete paralysis of the sciatic nerve.  As such, higher evaluations are not warranted. 
 
Similarly, the Board finds that, for the period from September 30, 2014, evaluations in excess of 30 percent are not warranted for right and left lower extremity diabetic peripheral neuropathy involving the femoral nerve.  Although the September 2014 VA examiner noted that the Veteran had loss of function of both feet with bilateral foot and ankle weakness due to lower extremity diabetic peripheral neuropathy, there was no finding of complete paralysis.  The September 2014 VA examiner specifically determined that the Veteran had severe incomplete paralysis of the femoral nerve.  Complete paralysis was not shown.  As such, higher evaluations are not warranted. 
 
Extraschedular Consideration
 
The Board is aware that an extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b) (1).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b) (1).  In the present case, there is no evidence that the Veteran's service-connected diabetes mellitus, erectile dysfunction, peripheral vascular disease, and peripheral neuropathy present such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  
 
The rating criteria pertaining to diabetes focus on treatment including requiring insulin or an oral hypoglycemic agent, following a restricted diet, regulating activities, hospitalization or visits to a physician, episodes of ketoacidosis or hypoglycemic reactions, progressive loss of weight and strength, or complications that would be compensable if separately evaluated.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  The rating criteria pertaining to erectile dysfunction focus on loss of erectile power and penis deformity.  See 38 C.F.R. § 4.115b, Diagnostic Code 7522.  The rating criteria pertaining to peripheral vascular disease focus on limb pain on walking and at rest, diminished peripheral pulses, trophic changes, and ankle/brachial index findings, and persistent coldness.  See 38 C.F.R. § 4.104, Diagnostic Code 7114.  The rating criteria pertaining to peripheral neuropathy focus on the site and character of the injury, the relative impairment and motor function, trophic changes, and sensory disturbances.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8515, 8520, and 8526.  As discussed above, such symptomatology describes each disability picture.  Thus, the schedular criteria adequately compensate for any loss in earning capacity, and referral for extraschedular consideration is not warranted.  Id. 
 

ORDER
 
Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus, type II, is denied.

Entitlement to an initial compensable evaluation for erectile dysfunction, associated with diabetes is denied.

Entitlement to initial 40 percent ratings from September 17, 2009 to September 8, 2010 for peripheral vascular disease of each lower extremity is granted subject to the law and regulations governing the payment of monetary benefits to include 38 U.S.C.A. § 5313(a)(1); 38 C.F.R. § 3.665(a).
 
Entitlement to evaluations in excess of 20 percent from September 9, 2010 for peripheral vascular disease of each lower extremity is denied.

Entitlement to an initial 10 percent evaluation prior to March 24, 2009, for peripheral neuropathy of the right upper extremity is granted subject to the law and regulations governing the payment of monetary benefits to include 38 U.S.C.A. § 5313(a)(1); 38 C.F.R. § 3.665(a).
 
Entitlement to an evaluation in excess of 10 percent from March 24, 2009 to September 29, 2014, for peripheral neuropathy of the right upper extremity is denied.
 
Entitlement to an evaluation in excess of 30 percent from September 30, 2014, for peripheral neuropathy of the right upper extremity is denied.

Entitlement to an initial 10 percent evaluation prior to March 24, 2009, for peripheral neuropathy of the left upper extremity is granted subject to the law and regulations governing the payment of monetary benefits to include 38 U.S.C.A. § 5313(a)(1); 38 C.F.R. § 3.665(a).
 
Entitlement to an evaluation in excess of 10 percent from March 24, 2009 to September 29, 2014, for peripheral neuropathy of the left upper extremity is denied.
 
Entitlement to an evaluation in excess of 20 percent from September 30, 2014, for peripheral neuropathy of the left upper extremity is denied.

Entitlement to an initial 10 percent evaluation prior to March 24, 2009, for peripheral neuropathy of the right lower extremity with sciatic nerve involvement is granted subject to the law and regulations governing the payment of monetary benefits to include 38 U.S.C.A. § 5313(a)(1); 38 C.F.R. § 3.665(a).
 
Entitlement to an evaluation in excess of 40 percent from March 24, 2009 to September 29, 2014, for peripheral neuropathy of the right lower extremity with sciatic nerve involvement is denied.
 
Entitlement to an evaluation in excess of 60 percent from September 30, 2014, for peripheral neuropathy of the right lower extremity with sciatic nerve involvement is denied.

Entitlement to an initial 10 percent evaluation prior to March 24, 2009, for peripheral neuropathy of the left lower extremity with sciatic nerve involvement is granted subject to the law and regulations governing the payment of monetary benefits to include 38 U.S.C.A. § 5313(a)(1); 38 C.F.R. § 3.665(a).
 
Entitlement to an evaluation in excess of 40 percent from March 24, 2009 to September 29, 2014, for peripheral neuropathy of the left lower extremity with sciatic nerve involvement is denied.
 
Entitlement to an evaluation in excess of 60 percent from September 30, 2014, for peripheral neuropathy of the left lower extremity with sciatic nerve involvement is denied.

Entitlement to an evaluation in excess of 30 percent from September 30, 2014, for diabetic peripheral neuropathy of the right lower extremity with femoral nerve involvement is denied.

Entitlement to an evaluation in excess of 30 percent from September 30, 2014, for diabetic peripheral neuropathy of the left lower extremity with femoral nerve involvement is denied.
 
REMAND
 
With respect to the Veteran's claim of entitlement to a higher evaluation for posttraumatic stress disorder, he underwent VA examination in September 2014.  The VA examiner noted that the Veteran exhibited suspiciousness, a gross impairment in thought processes or communication, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a work like setting, and inability to establish and maintain effective relationships.  The examiner noted that the Veteran was extremely hard of hearing and that communication was very difficult.  The examiner noted that the Veteran answered questions but became suspicious and terminated the interview after psychosis was defined and that his prescription of perphenazine suggested ongoing psychosis.  
 
The examiner noted, 
 
Veteran was noted in 1987 by the COVER program (Community Outreach Viet Nam Era Returnees) to have been unemployed and living in a cabin in the woods raising pigs secondary to PTSD.  Therefore, it is evident that PTSD has significantly impacted him and his ability to work at least since 1987.  His psychotic episode, quite possibly drug induced, is not service connected.
 
The examiner noted that the Veteran was not capable of managing his financial affairs and that his service-connected PTSD was likely to have rendered him unable to obtain and maintain employment since 1997 in concert with a nonservice-connected unspecified psychotic disorder.  The examiner noted that his substance use, likely a major factor in his work problems and psychosis, was likely directly attributable to self medicating his PTSD.
 
In general, the law and regulations provide that compensation shall not be paid if disability was the result of the person's own willful misconduct, to include the abuse of alcohol or drugs.  See 38 U.S.C.A. §§ 105, 1110 (West 2014); 38 C.F.R. §§ 3.1(n), 3.301 (2014); see also VAOPGPREC 2-97 (January 16, 1997).  Service connection, however, may be recognized for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, his or her service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  In order to qualify for service connection in this regard, the Veteran must establish, by clear medical evidence that his alcohol or drug abuse disability is secondary to or is caused by a service-connected disorder.  Id. at 1381.  
 
Thus, in order for a psychosis to be considered part and parcel of the Veteran's service-connected psychiatric disorder as suggested by the September 2014 VA examiner, he must establish that it is at least as likely as not that the drug abuse which caused his psychosis was caused or permanently aggravated by his PTSD.  
 
Thus, the Board is remanding the case for a thorough VA opinion as to whether there is clear medical evidence that the Veteran's current psychosis is related to drug abuse secondary to or caused by service-connected PTSD.
 
Accordingly, the case is REMANDED for the following action:
 
1.  The claims file, VBMS file, and Virtual VA file must be returned to the VA examiner who conducted the September 2014 VA examination for an addendum opinion.  The addendum report should reflect that all pertinent records have been reviewed.  

The examiner must address whether it is at least as likely as not that the Veteran's current psychosis was either caused by or permanently aggravated by previous drug abuse.  If previous drug abuse is determined to be the etiology of the Veteran's current psychosis, the examiner must opine whether it is at least as likely as not that drug abuse was caused by or made permanently worse by the appellant's service connected posttraumatic stress disorder.  Such clear medical evidence should be identified.
 
If drug abuse is not the cause of any current psychosis, or if it is more likely than not that drug abuse is not caused or permanently aggravated by PTSD, the examiner must address in detail the nature and extent of any disability due to PTSD alone to specifically include the level of occupational and social functioning due to PTSD alone.     The examiner should provide a complete rationale for any opinion provided.
 
2. The case should be reviewed on the basis of the additional evidence. If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 

______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


